FILED
                                                                        APR 29 2019
                           NOT FOR PUBLICATION
                                                                   SUSAN M. SPRAUL, CLERK
                                                                      U.S. BKCY. APP. PANEL
                                                                      OF THE NINTH CIRCUIT



             UNITED STATES BANKRUPTCY APPELLATE PANEL
                       OF THE NINTH CIRCUIT

In re:                                              BAP No. NV-18-1119-BKuTa

AFSHIN TADAYON,                                     Bk. No. 2:10-bk-30894-BTB

                    Debtor.

AMIR NASSERI,

                    Appellant,

v.                                                         MEMORANDUM*

AFSHIN TADAYON; SHELLY D.
KROHN, Chapter 7 Trustee,

                    Appellees.

                  Argued and Submitted on February 21, 2019
                            at Las Vegas, Nevada

                               Filed – April 29, 2019

               Appeal from the United States Bankruptcy Court
                         for the District of Nevada


         *
        This disposition is not appropriate for publication. Although it may be cited
for whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no
precedential value, see 9th Cir. BAP Rule 8024-1.
          Honorable Bruce T. Beesley, Bankruptcy Judge, Presiding



Appearances:        Bob L. Olson of Snell & Wilmer L.L.P. argued for
                    Appellant Amir Nasseri; Matthew L. Johnson of Johnson
                    & Gubler, P.C. argued for Appellee Afshin Tadayon.



Before:      BRAND, KURTZ and TAYLOR, Bankruptcy Judges.



                                 INTRODUCTION1

      Appellant Dr. Amir Nasseri appeals an order granting the debtor's

motion for abandonment of the debtor's prepetition cause of action against

him. Dr. Nasseri also appeals the order denying reconsideration of the

abandonment order.

      In October 2012, after his bankruptcy case had closed, the debtor

obtained a state court judgment against Dr. Nasseri for $547,173.44. Five

years later, Dr. Nasseri reopened the debtor's case so that a trustee could

administer the judgment as an asset of the estate and he could work out a

settlement or payment arrangement with the trustee, who could then


      1
         Dr. Nasseri has moved to strike five documents Afshin submitted in his
excerpts of the record and the portions of his answering brief referring to those
documents. Because the documents were not presented to the bankruptcy court, we
GRANT the motion to strike. Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th
Cir. 1988) ("Papers not filed with the district court or admitted into evidence by that
court are not part of the clerk’s record and cannot be part of the record on appeal.");
Templeton v. Milby (In re Milby), 545 B.R. 613, 625 (9th Cir. BAP 2016).

                                            2
distribute any funds to creditors. The bankruptcy court ruled that the

debtor's cause of action had either been abandoned by the former trustee

during the bankruptcy case or was abandoned when the debtor's case was

closed. Alternatively, the court ruled that the asset was now abandoned on

the basis of laches. We AFFIRM.

     I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

A.    Prepetition events

      Prior to 2009, Dr. Nasseri borrowed various sums of money from the

debtor, Afshin Tadayon ("Afshin"), and Afshin's sister, Atoussa Tadayon

("Atoussa").2 In July 2008, Dr. Nasseri memorialized the loans by signing a

promissory note for $696,704.42 and agreeing to secure the debt with

personal or real property he owned or any such property he may own in

the future.

      In March 2009, Atoussa filed suit against Dr. Nasseri in the Nevada

state court, alleging that he failed to repay the loans ("State Court Action").

Among other claims, Atoussa sought judicial foreclosure on real properties

she alleged secured the debt. Atoussa obtained a default judgment.

Dr. Nasseri succeeded in vacating the default judgment.

      Thereafter, Atoussa and Afshin filed a first amended complaint

against Dr. Nasseri in December 2009, followed by a second amended


      2
        Because the Tadayons share the same surname, we refer to them as "Afshin"
and "Atoussa" to avoid any confusion. No disrespect is intended.

                                         3
complaint in March 2010. In May 2010, Dr. Nasseri filed an answer and

counterclaim for slander of title based on what he contended was a

maliciously recorded lis pendens. Afshin and Atoussa filed a third

amended complaint in April 2011; Dr. Nasseri filed an answer and

amended counterclaim in May 2011.

B.    Postpetition events

      1.     Afshin files for bankruptcy

      On November 1, 2010, between the filing of the second and third

amended complaint, Afshin filed a chapter 73 bankruptcy case. He did not

list the State Court Action in his Schedule B, but he did list it in his

Statement of Financial Affairs ("SOFA"), identifying the court, case name

and number, describing the nature of the suit as "Title to Property" and

noting that the case was "open." Afshin never listed Dr. Nasseri's

counterclaim in his schedules or SOFA nor did he list Dr. Nasseri as a

creditor. Dr. Nasseri did not receive formal notice of Afshin's bankruptcy

filing. Afshin obtained a chapter 7 discharge on February 11, 2011.

      2.     Abandonment of the State Court Action

      On September 29, 2011, chapter 7 trustee David Rosenberg filed a

notice of intent to abandon the State Court Action as burdensome and of


      3
       Unless specified otherwise, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101-1532, all "Rule" references are to the Federal Rules of
Bankruptcy Procedure, and all "Civil Rule" references are to the Federal Rules of Civil
Procedure.

                                            4
inconsequential value to the estate (the "Abandonment Notice"). The notice

warned that if no objection was timely filed, "an order granting the

requested relief may be entered by the court without further notice or

hearing." Dr. Nasseri was not served with the Abandonment Notice.

      No objections were filed in response to the Abandonment Notice.

However, Trustee Rosenberg never submitted an affidavit of no objection

or a proposed order for the court approving the uncontested abandonment,

and no order was ever entered.

      In April 2012, when Dr. Nasseri learned of Afshin's bankruptcy case,

the parties filed a Stipulation and Order for Relief from the Discharge

Injunction. Afshin and Dr. Nasseri agreed that (1) Dr. Nasseri's assertion of

setoff or recoupment in the State Court Action would not violate the

discharge injunction, and (2) any debts held to be owed to Dr. Nasseri in

the State Court Action would be nondischargeable.

      Thereafter, Trustee Rosenberg filed his final report and application

for compensation. In relevant part, the final report states that "[a]ll

scheduled and known assets" had been . . . or will be abandoned pursuant

to 11 U.S.C. § 554." (Emphasis added). The bankruptcy case was closed on

May 4, 2012.

      3.    The State Court Action continues

      Meanwhile, the State Court Action continued. After a six-day trial,

Afshin and Atoussa obtained a judgment against Dr. Nasseri on October


                                        5
10, 2012, for $547,173.44 (the "Judgment"). Dr. Nasseri was not successful

on his counterclaim.

      Shortly before entry of the Judgment, Dr. Nasseri moved for directed

verdict. In part, he argued that Afshin lacked standing to prosecute the

State Court Action because the lawsuit was an asset of his chapter 7

bankruptcy estate that was not abandoned under § 554(a) or (c). The state

court denied Dr. Nasseri's motion for directed verdict.

      4.   Dr. Nasseri reopens Afshin's bankruptcy case

      Five years after entry of the Judgment, Dr. Nasseri moved to reopen

Afshin's bankruptcy case, asking that a trustee be appointed to administer

the alleged estate asset. Dr. Nasseri hoped to make arrangements with the

trustee to compromise or to pay the Judgment over time. The bankruptcy

court reopened the case. Victoria Nelson was appointed as the chapter 7

trustee.

      Afshin then moved for an order of abandonment of the State Court

Action and to re-close the case ("Abandonment Motion"). He argued that

the State Court Action was effectively abandoned under § 554(a) with

Trustee Rosenberg's filing of the Abandonment Notice without objection.

Afshin claimed that Trustee Rosenberg questioned him about the State

Court Action at the § 341(a) meeting of creditors. Afshin said he told

Trustee Rosenberg that the case had not yet been tried and that Dr. Nasseri

was living in Dubai. Alternatively, Afshin argued that the asset was


                                      6
technically abandoned under § 554(c) when the case was closed; he

disclosed it in his SOFA, at the § 341(a) meeting of creditors, and Trustee

Rosenberg made a deliberate decision to abandon it.

      Afshin noted that over the past five years he had expended time and

money attempting to collect from Dr. Nasseri, employing attorneys both

locally and in Dubai and twice bringing the matter before the Supreme

Court in Dubai to have the Judgment domesticated there. Afshin

maintained that, to date, neither he nor Atoussa had collected one penny of

the Judgment despite their aggressive collection efforts.

      Dr. Nasseri opposed the Abandonment Motion. He argued that the

State Court Action was not abandoned under § 554(a) for two reasons.

First, Trustee Rosenberg failed to follow proper negative notice procedures

under Local Rule 9014.1(a); no order approving the abandonment was ever

submitted by Trustee Rosenberg after expiration of the objection period

under Local Rule 9014.1(d), nor was an order entered by the court under

Local Rule 9014.1(e). Second, notice was lacking. As a creditor with his

counterclaim against Afshin, Dr. Nasseri argued that he should have been

served with the Abandonment Notice and was not. As a result of these

errors, argued Dr. Nasseri, the asset was not abandoned under § 554(a).

      Dr. Nasseri also disputed that the State Court Action was technically

abandoned under § 554(c). Dr. Nasseri contended that the asset was not

properly scheduled and that Trustee Rosenberg appeared to have been


                                      7
given false or incomplete information about it; the State Court Action was a

suit to enforce a promissory note for nearly $700,000, which was vastly

different than an action affecting "Title to Property." Lastly, Dr. Nasseri

asked the court to consider the equities of the case. As a resident of Dubai,

Dr. Nasseri asserted that Afshin's collection activities had subjected him to

the possibility of imprisonment and prevented him from traveling outside

of the UAE. Trustee Nelson also opposed the Abandonment Motion, noting

that the Judgment could result in a 100% dividend to Afshin's unsecured

creditors.

      In reply, Afshin argued that the State Court Action was not hidden

from Trustee Rosenberg and that he had every opportunity to pursue it if

he so desired. Afshin claimed that Trustee Rosenberg knew that the State

Court Action would be difficult, and that even if he was successful, he

would have to go to Dubai to collect on it. Trustee Rosenberg also knew

that the claims in the State Court Action were co-owned with Atoussa, who

was not in bankruptcy and was entitled to half of whatever he recovered.

      Afshin also argued that laches precluded Dr. Nasseri and Trustee

Nelson from claiming that the Judgment was estate property. Dr. Nasseri

knew since at least September 2012, when he tried to have the State Court

Action dismissed on the ineffective abandonment theory, that no order of

abandonment had been entered and that the State Court Action was not

disclosed in Schedule B. Despite this, Dr. Nasseri waited over five years


                                       8
and after Afshin had spent $50,000 attempting to collect on the Judgment

before he moved to reopen the bankruptcy case. Afshin argued that he

justifiably relied on Trustee Rosenberg's intent to abandon and the closure

of the case without administering the fully-disclosed asset in deciding to

proceed against Dr. Nasseri and to spend thousands of dollars in Dubai

attempting to collect on the Judgment.

      5.    The bankruptcy court's ruling on the Abandonment Motion

      The bankruptcy court orally granted the Abandonment Motion,

finding that Trustee Rosenberg had demonstrated an intent to abandon the

State Court Action despite the lack of an order, and that Dr. Nasseri failed

to take any earlier actions to set aside the abandonment. Thereafter, the

court entered a written order ("Abandonment Order"), which stated that,

even if the State Court Action was not properly abandoned under § 554(a),

or was not technically abandoned under § 554(c), Dr. Nasseri's claims were

barred by laches, and the State Court Action was now abandoned to Afshin

under § 554(d) and was no longer property of the estate.

      6.    The motion to reconsider

      Dr. Nasseri timely moved to alter or amend the Abandonment Order

("Motion to Reconsider"). In short, he argued that the State Court Action

was not previously abandoned, and that the asset could not be abandoned




                                      9
now under the doctrine of laches and § 554(d).4

       7.    The bankruptcy court's ruling on the Motion to Reconsider

       At the hearing on the Motion to Reconsider, the bankruptcy court

made additional findings. It found that the State Court Action had been

technically abandoned under § 554(c); the asset was sufficiently disclosed

in Afshin's SOFA and it was not administered by Trustee Rosenberg. In

addition, the court found that, although Trustee Rosenberg failed to submit

an order approving the abandonment, his intent to abandon the asset was

clearly demonstrated with the Abandonment Notice. Finally, given the

long period of time that had passed since the Judgment, the court did not

think it was proper for the trustee to try and bring back into the estate

monies that were effectively abandoned years ago.

       Dr. Nasseri timely appealed the Abandonment Order and the order

denying reconsideration.

                               II. JURISDICTION

       The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334 and

157(b)(2)(A). We have jurisdiction under 28 U.S.C. § 158(a)(1).

////


       4
        The newly appointed chapter 7 trustee, Shelley D. Krohn, joined the Motion to
Reconsider. Sadly, Trustee Nelson had passed away. Trustee Krohn appealed the
Abandonment Order just after Dr. Nasseri filed his Motion to Reconsider. The BAP
suspended briefing in her appeal due to Dr. Nasseri's pending tolling motion and the
forthcoming order disposing of that motion. Trustee Krohn ultimately dismissed her
appeal of the Abandonment Order.

                                          10
                                  III. ISSUES

1.    Did the bankruptcy court err in determining that the State Court

Action was previously abandoned under § 554(a) or (c)?

2.    Did the bankruptcy court err in determining that, even if the State

Court Action was not previously abandoned under § 554(a) or (c), it was

abandoned to Afshin under § 554(d) on the basis of laches?

3.    Did the bankruptcy court abuse its discretion in denying the Motion

to Reconsider?

                       IV. STANDARDS OF REVIEW

      Whether an estate asset was abandoned is a legal conclusion we

review de novo. Killebrew v. Brewer (In re Killebrew), 888 F.2d 1516, 1519 (5th

Cir. 1989) (observing that the bankruptcy court's decision respecting

whether an asset had been abandoned under § 554(a) is a legal conclusion

subject to de novo review); Kottmeier v. United States (In re Kottmeier), 240

B.R. 440 (M.D. Fla. 1999) (stating that bankruptcy court's decision on

whether an unscheduled asset had been abandoned under § 554(c) was a

question of law because it involved the proper interpretation of § 554).

      Whether the State Court Action was sufficiently scheduled is also a

question of law subject to de novo review. Bonner v. Sicherman (In re

Bonner), 330 B.R. 880 (6th Cir. BAP 2005) (table case).

      The bankruptcy court's application of the phrase "[u]nless the court

orders otherwise' in § 554(c) and (d) is . . . reviewed for abuse of discretion."


                                       11
In re DeGroot, 484 B.R. 311, 313 (6th Cir. BAP 2012) (citations omitted).

      Denial of a motion to amend or alter judgment under Civil Rule 59(e)

is reviewed for an abuse of discretion. Dixon v. Wallowa Cty., 336 F.3d 1013,

1022 (9th Cir. 2003). A bankruptcy court abuses its discretion if it applies

the wrong legal standard, misapplies the correct legal standard, or if its

factual findings are clearly erroneous. TrafficSchool.com, Inc. v. Edriver Inc.,

653 F.3d 820, 832 (9th Cir. 2011).

                               V. DISCUSSION

A.    Abandonment under the Code

      Section 541(a)(1) provides that property of the estate includes all legal

or equitable interests of the debtor in property as of the commencement of

the case. In general, causes of action existing at the time the bankruptcy

petition is filed are considered property of the estate. Sierra Switchboard Co.

v. Westinghouse Elec. Corp. (In re Sierra Switchboard), 789 F.2d 705, 707 (9th

Cir.1986). Although Afshin has referred to the State Court Action as a

"potential" asset of the estate, it is undisputed that the State Court Action

became property of the estate when he filed his chapter 7 bankruptcy case

in November 2010.

      A debtor is responsible for disclosing all assets to the bankruptcy

court, including prepetition causes of action. Cusano v. Klein, 264 F.3d 936,

947 (9th Cir. 2001) ("Causes of action are separate assets which must be

formally listed."); § 521(a)(1). When a cause of action becomes property of


                                        12
the bankruptcy estate, the trustee appointed to administer the estate

becomes the sole party with standing to bring or continue the suit, unless

the cause of action is abandoned by the trustee under § 554. See Turner v.

Cook, 362 F.3d 1219, 1225-26 (9th Cir. 2004).

      "Abandonment is a term of art with special meaning in the

bankruptcy context. It is the formal relinquishment of the property at issue

from the bankruptcy estate." Catalano v. C.I.R., 279 F.3d 682, 685 (9th Cir.

2002). Abandoned property ceases to be part of the estate and reverts to the

debtor "as if no bankruptcy petition was filed [and] is not property

administered by the estate." Dewsnup v. Timm (In re Dewsnup), 908 F.2d 588,

590 (10th Cir. 1990) (emphasis in original). The burden of proof on whether

an abandonment occurred is on the party asserting it. Hanover Ins. Co. v.

Tyco Indus., Inc., 500 F.2d 654, 657 (3d Cir. 1974); Westphal v. Norwest Bank

(In re Missouri River Sand & Gravel, Inc.), 88 B.R. 1006, 1010 (Bankr. D. N.D.

1988). In this case, that would be Afshin.

      Section 554(a)5 permits the trustee to abandon estate property upon a

showing that it is either burdensome or of inconsequential value and




      5
          Section 554(a) provides:

      After notice and a hearing, the trustee may abandon any property of the estate that
      is burdensome to the estate or that is of inconsequential value and benefit to the
      estate.

                                          13
benefit to the estate. Abandonment can also occur under § 554(c),6 if

property of the estate is properly scheduled by a debtor but not

administered by the trustee by the time the case is closed. This has been

characterized as a "technical abandonment." Vasquez v. Adair (In re Adair),

253 B.R. 85, 88 (9th Cir. BAP 2000).

B.    Analysis

      1.       The State Court Action was technically abandoned under
               § 554(c).

      The bankruptcy court held that Trustee Rosenberg had abandoned

the State Court Action under § 554(a) and that it had also been technically

abandoned under § 554(c). We turn first to whether the State Court Action

was abandoned pursuant to § 554(c).

      There are three requirements for technical abandonment under

§ 554(c): (1) the asset must have been properly scheduled; (2) not

administered by the trustee; and (3) debtor's case must close. If these

requirements are met, technical abandonment of the asset to the debtor

occurs. See In re DeVore, 223 B.R. at 197. However, property that is neither

administered nor abandoned (including property not properly scheduled

that was never administered) remains property of the estate. § 554(d).

      6
          Section 554(c) provides:

      Unless the court orders otherwise, any property scheduled under section 521(a)(1)
      of this title not otherwise administered at the time of the closing of a case is
      abandoned to the debtor and administered for purposes of section 350 of this title.

                                          14
      The parties agree that Trustee Rosenberg had not administered the

State Court Action as of the close of the case in May 2012. The parties

dispute, however, whether it was properly scheduled. Afshin did not

disclose the State Court Action in Schedule B of his Schedules of Assets and

Liabilities. However, he did disclose it in Question 4 of his SOFA. Dr.

Nasseri argues that listing an asset in the SOFA does not satisfy § 554(c)'s

requirement that property be "scheduled under section 521(a)(1)", meaning

that it must be listed in the Schedules of Assets and Liabilities to be

abandoned under § 554(c).

      While the Ninth Circuit has not ruled on the question of whether a

debtor's disclosure of an asset in the SOFA but not in the Schedules of

Assets and Liabilities precludes abandonment under § 554(c), several

courts have taken a strict approach, determining that the word "scheduled"

in § 554(c) has been given a specific meaning in § 521(a)(1), and refers only

to assets listed in the debtor's Schedules of Assets and Liabilities. See

Ashmore v. CGI Grp. Inc., 2016 WL 2865153, at *4 (S.D.N.Y. May 9, 2016) (for

property to be "scheduled" within the meaning of § 554(c), it must be listed

in the schedules; listing property in SOFA is insufficient) (citing Ayazi v.

N.Y.C. Bd. of Educ., 315 F. App'x 313 (2d Cir. 2009)); Swindle v. Fossey (In re

Fossey), 119 B.R. 268, 272 (D. Utah 1990) (cause of action listed in debtor's

SOFA but not in schedules was not "scheduled" under § 521(a)(1) and thus

was not abandoned under § 554(c)); In re Winburn, 167 B.R. 673, 676 (Bankr.


                                       15
N.D. Fla. 1993) (cause of action listed only in debtor's amended SOFA filed

one year into bankruptcy case and never disclosed in schedules was not

abandoned under § 554(c), regardless of trustee's or any creditor's

knowledge of the asset before the case closed); In re McCoy, 139 B.R. 430,

431 (Bankr. S.D. Ohio 1991) (no abandonment despite trustee's knowledge

of the asset since debtor did not list it in her schedules); In re Schmid, 54 B.R.

78, 80 (Bankr. D. Or. 1985) (no abandonment where debtor made

ambiguous disclosures in SOFA and schedules and concealed information

about the lawsuit from trustee at the § 341(a) meeting of creditors); In re

Harris, 32 B.R. 125, 127 (Bankr. S.D. Fla. 1983) (reference to partnership in

SOFA was insufficient to schedule debtor's interest in mortgages held by

partnership); In re Medley, 29 B.R. 84, 86 (Bankr. M.D. Tenn.1983).

      On the other hand, some courts have not been as strict in interpreting

the meaning of "scheduled" in § 554(c), holding that assets are scheduled if

listed in the SOFA. See U.S. ex. rel. Fortenberry v. The Holloway Grp., Inc., 515

B.R. 827, 829 (W.D. Okla. 2014) (holding that the word "scheduled" in

§ 554(c) refers to both the SOFA and Schedules of Assets and Liabilities;

debtor's disclosure of lawsuit only in his SOFA satisfied § 554(c) and was

abandoned when case closed); In re Hill, 195 B.R. 147, 150-51 (Bankr. D.

N.M. 1996) (holding that prepetition lawsuit listed on SOFA but not on

schedules was abandoned upon closure of the case, given that trustee was

aware of the lawsuit, had inquired about it at the § 341(a) meeting of


                                        16
creditors, and had demonstrated an intent to abandon it in his Report of No

Distribution and Notice of Abandonment of Assets).

      As the bankruptcy court in Hill observed, the cases which conclude

that only those assets properly listed in the Schedules of Assets and

Liabilities can be abandoned under § 554(c) involve "a compelling fact

situation, which, in equity, presses for a decision against allowance of an

implied abandonment." 195 B.R. at 150 (emphasis in original). In many of

these cases, the debtor was not acting in good faith or the trustee had

completely shirked his or her duties.

      In Orton v. Hoffman (In re Kayne), 453 B.R. 372 (9th Cir. BAP 2011), we

affirmed the bankruptcy court's ruling sanctioning the debtor's attorney

under Rule 9011. The attorney listed the debtor's "action on a promissory

note" in the SOFA but did not list it in the schedules. As part of his defense,

the attorney argued that his listing of the lawsuit in the SOFA was

sufficient information for the trustee to perform his duties, and that it had

been abandoned by the trustee under § 554(c) when the case was closed.

The bankruptcy court disagreed, holding that listing the lawsuit in the

SOFA was not the same as scheduling it for purposes of § 554(c). We

affirmed, holding that the attorney's act of listing the lawsuit did not result

in its abandonment. Id. at 385.

      Similarly, in Pretscher-Johnson v. Aurora Bank, FSB, 2017 WL 2779977,

at *5 (9th Cir. BAP May 31, 2017), we held that the debtor's disclosure of a


                                        17
"Quiet Title" action without a value in her SOFA was not sufficient to

trigger an automatic abandonment under § 554(c). "Mentioning an asset in

the statement of financial affairs is not the same as scheduling it for

purposes of abandonment under § 554(c)." Id. (citing In re Kayne, 453 B.R. at

384, and In re McCoy, 139 B.R. at 431).

      Much like the cases discussed above, Kayne and Pretscher-Johnson

involved debtors who were not proceeding in good faith. In Kayne, the

debtor had grossly misrepresented the value of the asset to the trustee at

the § 341(a) meeting of creditors, which prompted the trustee to conclude

that it was of no value to the estate. 453 B.R. at 383-84. Further, her attorney

had knowingly and intentionally failed to list the lawsuit (and related

prepetition payments therefrom) in the schedules. Id. In Pretscher-Johnson,

the debtor engaged in gamesmanship, and nothing in the record

demonstrated that the trustee had any knowledge of her claims prior to

closing the case.

      However, this case presents some unique facts that distinguish it

from Kayne and Pretscher-Johnson. Regardless of whether Afshin had to list

the State Court Action in his Schedule B for it to be deemed abandoned

under § 554(c) when his case closed, or whether listing it in the SOFA was

enough for that purpose, the trustee here filed a notice of intent to

abandon, stating that the asset was burdensome and of inconsequential

value to the estate. Trustee Rosenberg questioned Afshin about the State


                                       18
Court Action at the § 341(a) meeting of creditors. Although Dr. Nasseri

asserts that Afshin was not truthful about what claims were being litigated

or the value of the asset, nothing in the record supports this. What we do

know is that Trustee Rosenberg conducted an investigation into the State

Court Action before making the deliberate decision to abandon it from the

estate. Despite the lack of an order, Trustee Rosenberg's intent to abandon

the State Court Action was clear and unequivocal.7 The entire question of

"scheduled" property becomes academic where, as here, the Abandonment

Notice specifically abandoned the State Court Action. See In re Hill, 195 B.R.

at 151. Trustee Rosenberg's final report, stating that all scheduled and

known assets had been or would be abandoned, is further evidence of his

intent to abandon it. See id.

      Therefore, under these facts, we conclude that the requirements for

abandonment under § 554(c) were met and that the State Court Action was

abandoned to Afshin in 2012. In re DeVore, 223 B.R. at 197. While

Dr. Nasseri did not receive notice of Trustee Rosenberg's intent to abandon

under § 554(a), a technical abandonment under § 554(c) does not require




      7
         Dr. Nasseri argues that the Abandonment Notice was deemed withdrawn
under the Local Rule in effect at the time because Trustee failed to submit an order
within 35 days. In 2011, Local Rule 9021 provided that "[u]nless otherwise ordered, if no
Order is submitted within thirty-five (35) days of a hearing, the motion or other matter
will be deemed withdrawn." (Emphasis added). Because there was no "hearing" in this
case, we fail to see how that rule would apply.

                                           19
notice. See Rule 6007,8 advisory committee notes: "This rule does not apply

to § 554(c)."; DeVore v. Marshack (In re DeVore), 223 B.R. 193, 197 (9th Cir.

BAP 1998)).

      Dr. Nasseri knew of Afshin's bankruptcy case in April 2012, shortly

before the case closed on May 4, 2012. Thus, he had a window of

opportunity, albeit a small one, to prevent the State Court Action from

being abandoned to Afshin, even if Trustee Rosenberg had not already

effectively abandoned it under § 554(a). But more importantly, the April

2012 Stipulation demonstrates that Dr. Nasseri was well aware of, and

apparently unconcerned with, Afshin's pursuit of the State Court Action.

Significantly, he and Afshin agreed that Dr. Nasseri could assert setoff and

recoupment without violating the discharge injunction and that any debts

determined to be owed to Dr. Nasseri would be excepted from discharge.

Accordingly, we perceive no error by the bankruptcy court.9


      8
        Rule 6007(a) sets forth the procedural requirements for the trustee (or debtor in
possession) to effectuate an abandonment of an estate asset under § 554(a), which
includes providing notice to all creditors.
      9
         Because we determine that the bankruptcy court did not err in holding that the
State Court Action was abandoned pursuant to § 554(c), we do not determine whether
abandonment was proper under § 554(a). We note that the issue raised, whether an
order is required to effect an uncontested abandonment by the trustee under § 554(a),
has not been addressed by either the Ninth Circuit Court of Appeals or this Panel.
Neither § 554(a) nor Rule 6007(a) require an order for a trustee's abandonment to be
effective. The Local Rules for the District of Nevada Bankruptcy Court clearly
contemplate that an order will be submitted by the trustee and entered by the court. See
                                                                           (continued...)

                                           20
       2.     The State Court Action could be deemed abandoned under
              § 554(c) and (d).

       Even if the State Court Action was not abandoned when the case was

closed, the bankruptcy court could deem it abandoned to Afshin because

"the prefatory language of § 554(c), 'unless the court orders otherwise,

indicates that courts have discretion to affect or prevent technical

abandonment simply by ordering otherwise." In re DeVore, 223 B.R. at 198

(emphasis added); In re DeGroot, 484 B.R. at 320. And, because the same

phrase appears in § 554(d), the court's discretion to affect or prevent

abandonment of estate property would be the same. In re DeGroot, 484 B.R.

at 320. The court's discretion to "order otherwise" to affect or prevent a

technical abandonment is not limited to the period prior to case closure. In

re DeVore, 223 B.R. at 198.

       Although the bankruptcy court opted for a laches theory, it is clear

that the equities weighed in favor of allowing the court to now "order



       9
         (...continued)
Local Rule 9014.1(a)(4), (d), (e). Courts have differed on whether an order is required.
See, e.g. In re Lamont, No. 04-62709 (Bankr. W.D. Mo. filed June 9, 2005) (no court order
is necessary for a trustee's abandonment to be effective); but see Steyr-Daimler-Puch of
Am. Corp. v. Pappas, 852 F.2d 132, 136 (4th Cir. 1988) ("[B]efore the debtor or a creditor
may pursue a claim, there must be a judicial determination that the trustee in
bankruptcy has abandoned the claim."). See also 10 Collier on Bankruptcy ¶ 6007.02[a]
(Alan N. Resnick & Henry J. Sommer, eds. 16th ed. 2012) (while neither § 554(a) nor
Rule 6007(a) requires entry of a court order implementing the trustee's decision to
abandon, the better procedure is to enter an uncontested order approving the
abandonment).

                                            21
otherwise" the State Court Action abandoned. See In re DeGroot, 484 B.R. at

321-22. Afshin disclosed the State Court Action in his SOFA, at least with

enough detail so any interested party could investigate. Trustee Rosenberg

questioned him about the asset at the § 341(a) meeting of creditors and

chose to abandon it. His final report further shows his intent to abandon it.

Although Dr. Nasseri was not served with the Abandonment Notice, he

was aware of the bankruptcy case before it closed, and that Afshin would

be prosecuting the State Court Action, presumably with Trustee

Rosenberg's blessing. Dr. Nasseri did not seek any relief from the

bankruptcy court until five years after Afshin's case had closed and only

after the Judgment had been entered against him and Afshin had instituted

collection efforts in Dubai. By that time, Afshin had spent $50,000 trying to

collect on the Judgment from Dr. Nasseri. Accordingly, the bankruptcy

court did not abuse its discretion in ordering that the State Court Action

was abandoned under § 554(d).

      Dr. Nasseri argues that, before the bankruptcy court could grant

relief to Afshin under § 554(d), it had to engage in the material inquiry of

whether the State Court Action was burdensome or of inconsequential

value to the estate. In support, he cites Johnston v. Weber (In re Johnston), 49

F.3d 538, 540 (9th Cir. 1995). However, the issue in that case was whether

the trustee had met his burden under § 554(a) to show that the asset was

burdensome or of inconsequential value and benefit to the estate. We could


                                        22
not locate any authority to support Dr. Nasseri's argument that this same

inquiry had to be done for an abandonment under § 554(d).

      3.    The bankruptcy court did not abuse its discretion in denying
            the Motion to Reconsider.

      Under Civil Rule 59(e), the bankruptcy court may reconsider a

previous order or judgment, but only if: (1) it is presented with newly

discovered evidence that was not available at the time of the original

hearing; (2) it committed clear error or made an initial decision that was

manifestly unjust; or (3) there is an intervening change in controlling law.

Fadel v. DCB United LLC (In re Fadel), 492 B.R. 1, 18 (9th Cir. BAP 2013).

      Dr. Nasseri advances no argument for why the bankruptcy court

abused its discretion in denying the Motion to Reconsider. Consequently,

this issue is deemed waived. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009) (per curiam). Even if we did consider it, we see no grounds

supporting reconsideration of the Abandonment Order.

                             VI. CONCLUSION

      For the reasons stated above, we AFFIRM.




                                      23